Geo. G. Barnard, J.
The prisoner was tried and convicted, in the general sessions, of grand larceny. ■
In the impanneling of the jury one of them was asked “ if he had formed an opinion as to the general character of the prisoner.” He replied that he had; that “his . general character was bad.” Again, “ that he was biased.” Those admissions rendered the juror incompetent. The prisoner was entitled to a fair trial, before an impartial jury. If one of the jury was prejudiced against him it can hardly be said that he had an impartial trial; or, if he was of opinion that the prisoner’s character was bad, that the latter had an impartial jury. The presumption is that a man is innocent, until found guilty.
*349In this case the juror had, formed an opinion that the prisoner was guilty, and he required evidence to remove that presumption. When objected to, he should have been set aside and his place supplied with one who was not “biased,” or who thought the prisoner’s “character bad.”
The juror was not unbiased. (People V. Bodine, 1 Denio, 305. People v. Freeman, 4 id. 9.)
For these reasons the conviction should be set aside, and a new trial ordered.